Citation Nr: 0910915	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  02-10 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney at Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel






INTRODUCTION

The appellant had active duty for training (ACDUTRA) with the 
Army National Guard (ANG) from February 5, 1979, to May 25, 
1979, with additional ANG service.  

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in January 2004 for further development.  In a March 
2006 decision, the Board denied entitlement to service 
connection for an acquired psychiatric disorder.  The 
appellant filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  By Order dated in 
November 2007, the Court remanded the case to the Board for 
compliance with the instructions in the November 2007 Joint 
Motion for Remand (JMR).  

In a January 2009 submission, the appellant waived 
preliminary RO review of new evidence submitted in accordance 
with 38 C.F.R. § 20.1304 (2008).


FINDING OF FACT

An acquired psychiatric disability, to include schizophrenia, 
was not manifested during the appellant's active duty for 
training, nor is any current acquired psychiatric disability 
otherwise related to his active duty for training.  


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by the appellant's active duty for training.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.303, 3.304 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The appellant's appeal stems from a 
February 2002 rating decision which denied service 
connection.  In February 2004, a VCAA letter was issued.  The 
VCAA letter notified the appellant of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter was 
remanded in January 2004 to ensure compliance with the VCAA, 
and the notice and assistance provisions.  As noted, a VCAA 
letter was issued in February 2004.  The contents of this 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in February 2004 which advised him of the 
evidence necessary to support his service connection claim.  
Since the Board concludes below that the preponderance of the 
evidence is against entitlement to service connection, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Board notes that subsequent to the issuance of the 
November 2007 Court Order, the appellant's claims folders 
were lost in transit.  Thus, the appellant's claims folders 
were recreated.  All of the documents discussed in detail 
below are contained in the recreated claims folders.  The 
Board also notes that the voluminous claims folders contain 
multiple documents which are referenced below, which were 
initially produced in Spanish, and were subsequently 
translated to English.  The VCAA provides that VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  As will be discussed in detail below, the 
appellant's service treatment records are unavailable.  The 
record contains post-service medical records.  There is no 
indication of relevant, outstanding records which would 
support the appellant's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  In any event, as will be 
discussed in more detail below, the Board finds that the 
appellant has presented falsified documents to support his 
claim of service connection for an acquired psychiatric 
disorder.  VA may refrain from or discontinue providing 
assistance in cases such as this when a claim is inherently 
incredible or clearly lacks merits.  38 C.F.R. § 3.159(d).

The appellant was afforded a VA examination in April 2004.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board 
finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  
As will be discussed in more detail below, however, this 
presumption does not apply to the appellant's period of 
service.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under the applicable law, a "veteran" is an individual who 
served in the active military, naval, or air service, and who 
was discharged or released there from under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d); 
see also Harris v. West, 13 Vet. App. 509 (2000).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. §§ 101(22), 101(24); 38 C.F.R. § 3.6(a).  To 
reiterate, in order to establish basic eligibility for VA 
benefits based on ACDUTRA service, there must be evidence 
that the individual concerned died or became disabled during 
the period of ACDUTRA.  38 U.S.C.A. §101(24); see also 
Mercado-Martinez v. West, 11 Vet. App. at 419.

Upon review of the voluminous evidence of record, it is 
apparent that the appellant currently has schizophrenia.  As 
will be discussed in detail below, however, there is no 
probative evidence of record to show that his schizophrenia 
is related to his period of ACDUTRA.  

A June 1979 service treatment record reflects complaints of 
dizziness and fever.  A February or December (the numbered 
month is unclear)1979, service treatment record reflects that 
the appellant sustained a laceration to the right arm.  There 
are no other service treatment records on file.  Attempts to 
locate any additional service treatment records have been 
unsuccessful.  Thus, due to the missing service treatment 
records, the Board recognizes its heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

Initially, the Board notes that the appellant had ACDUTRA 
from February 5, 1979, to May 25, 1979, and has claimed that 
he was discharged from service due to his acquired 
psychiatric disability.  The appellant's DD Form 214, which 
is of record, does not reflect any such medical discharge, 
nor do any of his service personnel records reflect a medical 
discharge.

Undated lay correspondence from E.R.M. states that the 
appellant began feeling anxious and received nervous 
treatment in service beginning in January 1979.  The 
appellant reported visual hallucination, and the lay person 
observed that the appellant was not a normal soldier.  He was 
discharged from service due to his mental condition.  

Typewritten correspondence dated on July 9, 1982, from 
M.A.S., a social worker, with the Commonwealth of Puerto Rico 
Health Department Psychiatric Hospital, to the Social 
Security Administration, states that the appellant was 
admitted to the institution on June 28, 1982, presenting a 
frame of psychosis.  A diagnosis of chronic undifferentiated 
schizophrenia was established.  

The appellant submitted a copy of the same piece of 
correspondence from M.A.S., however, the dates were altered.  
The date of the correspondence was changed to July 9, 1979, 
and the date of admission was changed to June 28, 1979.  It 
is apparent that this submission was doctored, as the 
typewritten 1979 corresponding to each date is smudged, there 
are traces of the original date being redacted, and it 
appears a different type of typewriter was used.

Typewritten correspondence dated on July 29, 1982, from Dr. 
Manuel Colon Vargas, a psychiatrist, to a judge at the 
District Court, states that the appellant was authorized to 
go on a 14 day pass with medications and a family member.  
The correspondence states that he will have to return for a 
medical reevaluation on August 6, 1982.

The appellant submitted a copy of the same piece of 
correspondence from Dr. Vargas, however, the dates were 
altered.  The date on the correspondence was changed to July 
28, 1979, and the date of the reevaluation was changed to 
August 6, 1979.  It is apparent that this submission was 
doctored, as the typewritten 1979 corresponding to each date 
is smudged, there are traces of the original date being 
redacted, and it appears a different type of typewriter was 
used.

Medical records from the Puerto Rico Medical Center were 
submitted to support the appellant's claim, which reflected 
treatment for schizophrenia in 1981.  The respective dates 
are handwritten by the treating examiners.  Subsequently, the 
appellant submitted duplicates of these medical records, 
however, the dates were altered to 1979.  It is apparent that 
the date was doctored to reflect 1979, as there are traces of 
the original dates being redacted, and the handwriting 
differs.

Correspondence dated in July 1983 from Dr. Fausto Jimenez, a 
psychiatrist with a psychiatric hospital (Hospital de 
Psiquiatria, Rio Piedras, Puerto Rico), stated that the 
appellant had three admissions to the psychiatric hospital on 
the following dates:  July 13, 1981, to July 22, 1981, June 
28, 1982, to August 6, 1982, and June 23, 1983, to July 1, 
1983.  

The appellant submitted a copy of the same correspondence 
from Dr. Jimenez, however, the dates were altered to reflect 
the following dates:  July 13, 1979, to July 22, 1979, June 
28, 1980, to August 6, 1980, and June 23, 1981, to July 1, 
1981.  It is apparent that this submission was doctored, as 
it appears that a different type of typewriter was used, the 
altered typewritten dates are smudged, and there are traces 
of the original date which was redacted.

In August 1984, the appellant's mother, on behalf of the 
appellant, filed a claim for benefits with the Social 
Security Administration, specifically for Child's Insurance 
Benefits.  The application reflects the contention that the 
appellant's disability, specifically schizophrenia, paranoid 
type, began on May 25, 1979.  In a July 1985 decision, SSA 
concluded that the appellant suffers from a severe mental 
disorder and that he had been under a "disability" since 
May 25, 1979.  Such decision references that the medical 
evidence establishes that a well-corroborated history of 
treatment for mental disorder goes back to mid-1979, 
specifically citing to progress notes from Arecibo Mental 
Health Clinic.  The SSA also acknowledges a December 1984 
evaluation from B. Lopez Flores, M.D., which contains the 
appellant's mother's report that the appellant became nervous 
and upset in 1979 while in a National Guard summer training 
camp in Georgia.  Dr. Flores diagnosed chronic schizophrenia 
paranoid type with depressive traits.  Dr. Flores did not 
offer an opinion with regard to date of onset.

A case summary dated in December 2000, from Mental Health and 
Anti Addiction Services Administration (Administracion de 
Servicios de Salud Mental y Contra la Addiccion) in Manati, 
Puerto Rico, reflects an admission date of July 3, 1979, and 
a date of first visit of July 3, 1979, and a date of last 
visit of March 3, 2000.  The dates are handwritten as 
follows:  03/07/1979, and 03/03/00.  The first number 
corresponds to the day (dia), the second number corresponds 
to the month (mes), and the third number corresponds to the 
year (ano).

The appellant submitted a copy of the same case summary, 
however, the dates were altered.  The submission reflects a 
handwritten date of admission of 03/05/1979, and a date of 
first visit of 03/05/1979.  It is apparent that the number 
corresponding to the month was changed from a '7' to a '5,' 
as there are traces of the original date being redacted, and 
the handwritten '5' differs from the other handwritten 
numbers.   

A handwritten note dated in September 1989 from Angel Luis 
Rodriguez Gomez, M.D., of Ashford Medical Center, states that 
the appellant underwent four psychiatric interviews between 
July 23, 1979, to October 8, 1979.

An original copy of a handwritten note from Angel Luis 
Rodriguez, M.D., dated on December 19, 2000, states that the 
appellant received psychiatric care from July 23, 1979, to 
October 8, 1979, and he was referred to the Manati Mental 
Health Center.  Dr. Rodriquez specifically writes the 
following:  "Pt of caption received my psychiatric care from 
23 July 79 to 8 Oct 79..."

The appellant submitted a copy of the handwritten note from 
Dr. Rodriguez, dated on December 19, 2000, which states that 
the appellant received psychiatric care from January 23, 
1979, to October 8, 1979.  Specifically, the altered document 
states "23 January 1979."  It is apparent that this 
submission was altered, as the handwritten "January" is 
smudged, and there are traces of the original month being 
redacted.

A May 2001 opinion from Jose A. Juarbe, purportedly a 
physician, cites a principal diagnosis of schizophrenia 
chronic undifferentiated type severe.  Dr. Juarbe opined that 
the appellant had service from February to May 1979, and had 
a history of being on psychiatric treatment for schizophrenia 
since January 1979.  According to the appellant, while in 
Fort Benning, Georgia, from February to May 1979, his mental 
condition worsened and he received psychiatric care and was 
treated with Prolixin.  He was discharged from service due to 
his mental condition.  Dr. Juarbe opined that his mental 
condition could be traced back to the beginning of 1979 and 
worsened while in active duty.

An August 2002 opinion from Rosa A. Coca Rivera, M.D., 
proffers that the appellant served in the National Guard from 
1978 to 1985.  The appellant reported that when he entered 
service he began to feel anxious and nervous due to people 
screaming at him, and other stressful conditions.  He began 
to have arguments with fellow soldiers.  He received 
treatment while in basic training.  Upon discharge, he sought 
psychiatric therapy.  Dr. Rivera opined that the appellant's 
psychiatric condition was provoked by the circumstances that 
he suffered during military service.  He entered service in 
excellent health condition and during training started with 
symptoms.  

In April 2004, the appellant underwent a VA examination.  The 
examiner indicated that he had reviewed the claims folder.  
The examiner stated that there was "evidence in the claims 
folder that [the appellant] has a past history of psychiatric 
treatment since 1979."  The VA examiner, then, summarized 
the appellant's "past medical history."  The VA examiner 
referred to the psychiatric evaluation report from Dr. 
Rodriguez, which stated that the appellant was seen for 
treatment purposes for the first time on July 23, 1979.  The 
VA examiner referred to a psychiatric summary report by the 
Manati Mental Health Center dated December 15, 2000, which 
stated "that [the appellant] has been in treatment at that 
Center since May 03, 1979, with a diagnosis of Paranoid 
Schizophrenia.  His last visit was on March 03, 2000."  The 
examiner also referenced the Social Security Disability 
Determination report which established a diagnosis of 
Schizophrenia, Paranoid type, and that such disability was 
established on May 25, 1979.  The remaining "past medical 
history" referenced by the VA examiner referred to 
psychiatric treatment rendered in the 1980's and thereafter.  
The appellant reported the inability to work since being 
discharged from service on May 25, 1979.  He reported 
entering active service on February 5, 1979, and starting 
psychiatric treatment on May 3, 1979.  Upon mental status 
examination, the examiner diagnosed schizophrenia, 
undifferentiated type.  The examiner opined as follows:

There is objective evidence in the claims folder 
that the onset of [the appellant's] Schizophrenia 
was during the first month in the year 1979, when 
he started psychiatric treatment at the Arecibo 
Mental Center and with a private psychiatrist.  

Therefore, it is my opinion that it is at least as 
likely as not that the onset of [the appellant's] 
schizophrenia was in his period of active service 
from February 05, 1979 to May 25, 1979.  

As detailed hereinabove, the Board has reviewed the entire 
evidence of record and finds that based on the unaltered 
medical evidence of record, there is no objective evidence, 
to include medical records, that the appellant suffered from 
schizophrenia during his period of ACDUTRA, or that any 
schizophrenia was aggravated during his period of ACDUTRA.  
The unaltered medical evidence reflects that the earliest 
discernible date of onset of schizophrenia was in July 1979, 
approximately two months after his period of ACDUTRA.  As 
noted, if psychoses manifests to compensable degree within 
one year of discharge from service, generally there is a 
presumption that it is related to service.  38 C.F.R. 
§ 3.307, 3.309.  This presumption, however, does not apply to 
the facts at hand, because in the case of ACDUTRA, the 
disability must occur during the period of ACDUTRA.  See 
generally Paulson v. Brown, 7 Vet. App. 466 (1995).

The Board has considered the May 2001, August 2002, and April 
2004, opinions which link the appellant's schizophrenia to 
his period of ACDUTRA.  The Board has determined, however, 
that the probative value of each such opinion is marred by 
the appellant's deliberate actions in altering the medical 
evidence of record, in an attempt to show that he underwent 
treatment for schizophrenia in January and May 1979.  The 
altered documents are inherently incredible and are accorded 
no value in determining whether the appellant's schizophrenia 
is etiologically related to his period of ACDUTRA.  Given 
that the appellant has deliberately fabricated and altered 
the medical evidence of record, the Board finds that the 
appellant lacks credibility in his statements of experiencing 
symptomatology during his period of ACDUTRA or thereafter, 
and any such statements are of negligible credible value.  
See Caluza v. Brown, 7 Vet. App. 498, (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996):  (The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character).  It is evident that in offering positive opinions 
of an etiological relationship, the examiners relied on the 
unsupported history supplied by the appellant, and the 
altered documentation of treatment.  The Board is not bound 
to accept medical opinions that are based on history supplied 
by the appellant, where that history is unsupported by the 
medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460- 61 (1993).  The Board may reject a medical opinion 
that is based on facts provided by the appellant that have 
been found to be inaccurate or because other facts present in 
the record contradict the facts provided by the appellant 
that formed the basis for the opinion.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005).  

Dr. Juarbe, in opining that the appellant's mental condition 
could be traced back to the beginning of 1979, does not 
provide any support for such opinion.  There is no indication 
that Dr. Juarbe treated the appellant in 1979, nor is there 
any explanation for any such opinion, other than reliance on 
the history supplied by the appellant.  It is also notable 
that the opinion was prepared in May 2001, approximately 22 
years after his period of ACDUTRA.  There is no objective 
medical evidence of record which shows that he began 
treatment for schizophrenia in January 1979, other than 
altered documents provided by the appellant.  There is also 
no medical evidence of record that the appellant's mental 
condition worsened in service, and that he received 
psychiatric care during his ACDUTRA.  In acknowledging that 
there are no service treatment records available, the Board 
would ordinarily give the appellant the benefit of the doubt 
with regard to his report of treatment, however, in this 
case, the appellant's credibility is diminished based on the 
multiple submissions of altered evidence in support of his 
claim.  In any event, Dr. Juarbe's opinion lacks minimal 
probative weight as it is speculative, and unsupported.

In consideration of Dr. Rivera's opinion, again the opinion 
is based strictly on the unsupported history supplied by the 
appellant.  Dr. Rivera specifically opines that the appellant 
entered service in excellent condition, and during training 
exhibited symptoms of schizophrenia.  The evidence does not 
reflect that Dr. Rivera treated the appellant prior to, or 
during service, and does not discuss any of the evidence 
relied on in forming such an opinion.  Moreover, the opinion 
was offered in August 2002, over 23 years after the 
appellant's period of ACDUTRA.  Thus, the opinion is also of 
negligible value, as it is speculative, and unsupported.

The Board has also considered the April 2004 VA opinion of 
record which stated that the appellant's schizophrenia had a 
date of onset during the first month in the year 1979, thus 
January 1979, when he started psychiatric treatment at the 
Arecibo Mental Center and with a private psychiatrist, and 
the opinion that it is at least as likely as not that the 
onset of his schizophrenia was in his period of ACDUTRA.  
Initially, the Board notes that such statements are 
contradictory in nature, as the VA examiner seems to suggest 
that his schizophrenia pre-existed his period of ACDUTRA, and 
then opines that his schizophrenia began during his period of 
ACDUTRA.  

In any event, the examiner's statement that the appellant's 
schizophrenia began in January 1979 is not supported by the 
unaltered evidence of record.  The examiner's conclusion that 
the appellant's psychiatric treatment began and his 
schizophrenia initially manifested during "the first month 
in the year 1979" is not supported by the "past medical 
history" summarized by the examiner or by the medical 
evidence of record.  The VA examiner specifically referred to 
the unaltered note from Dr. Rodriguez, referring to the July 
23, 1979, date of first treatment.  The VA examiner did not 
reference any medical evidence which supports the conclusion 
that his schizophrenia began during the "first month in the 
year 1979."  As detailed hereinabove, the only evidence on 
file which states that the appellant began psychiatric care 
in January 1979, is in the form of the altered December 2000 
handwritten note from Dr. Rodriguez, in which the appellant 
changed the date from July 23, 1979, to January 23, 1979 (23 
January 1979).  Thus, the VA examiner's conclusion that the 
appellant's psychiatric treatment began in January 1979 is 
not supported by the record.  The VA examiner's opinion that 
the date of onset of the appellant's schizophrenia was in 
January 1979 is unsupported by the medical evidence 
summarized by the examiner, and by the unaltered medical 
evidence of record.  

With regard to the opinion that the appellant's schizophrenia 
occurred during his period of ACDUTRA, again such opinion is 
in complete contradiction to the previous statement that the 
onset of his schizophrenia was during "the first month in 
the year 1979."  Moreover, the VA examiner does not provide 
any rationale for such opinion that his schizophrenia began 
during his period of ACDUTRA.  In summarizing the evidence, 
the VA examiner referenced the December 2000 psychiatric 
summary report which reflects a date of treatment of May 3, 
1979, which was during his period of ACDUTRA.  However, as 
detailed hereinabove, such report was altered to reflect May 
3, 1979 (03/05/1979), when in fact the unaltered report 
reflects an initial date of treatment of July 3, 1979 
(03/07/1979), two months after his period of ACDUTRA.  If 
such altered report provided the basis for the opinion that 
the appellant's schizophrenia began during his period of 
ACDUTRA, then it is clear that such opinion is without merit.  
The only other evidence referenced by the VA examiner 
pertaining to the year 1979 is the SSA decision which 
established an effective date of May 25, 1979, for the award 
of benefits; however, as will be discussed below, such cannot 
provide the basis for the opinion that his schizophrenia 
manifested during his period of ACDUTRA, as such effective 
date is not supported by the medical evidence of record.  For 
the above reasoning, the Board finds that the VA opinion is 
entitled to limited probative weight.  

The Board has also considered the finding by SSA that the 
appellant's schizophrenia disability began on May 25, 1979.  
Such date corresponds to the last date of the appellant's 
period of ACUTRA.  Initially, it is noted that while the 
findings of SSA are pertinent, the Court has held that the 
Board is not bound by the findings of disability and/or 
unemployability made by other Federal agencies, including 
SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
In the decision, SSA stated that the medical evidence 
establishes a well-corroborated history of treatment for 
mental disorder which goes back to mid-1979, specifically 
citing to progress notes from Arecibo Mental Health Clinic.  
The SSA decision, however, does not define "mid-1979" nor 
does the decision specifically cite to a May 25, 1979, 
clinical record.  The Board's review of the unaltered medical 
records from Arecibo Mental Health Clinic and other unaltered 
medical records reflects that the earliest date in which the 
appellant sought treatment for psychiatric disability was on 
July 3, 1979, which amounts to over a period of one month 
from his last date of ACDUTRA.  Thus, while SSA determined 
that May 25, 1979, was the appropriate date the psychiatric 
disability began for purposes of awarding SSA benefits, the 
Board finds that such date of onset is not supported by the 
medical evidence of record.  

The Board has also given consideration to the lay statements 
provided by the appellant's mother and E.R.M. that the 
appellant experienced symptomatology during his period of 
service.  Although laypersons are competent to report first 
hand observations, they are not competent to attach medical 
significance to them.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Again, there is no authentic medical evidence of 
psychiatric manifestations during service.  Given the medical 
evidence against the claim, in particular the unaltered item 
of medical evidence which reflects that the earliest date of 
onset of the psychiatric disorder was in July 1979, for the 
Board to conclude that the appellant has a psychiatric 
disorder that is related to his period of ACDUTRA would be 
speculative.  The law has recognized in this regard that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

In conclusion, the Board finds that the evidence submitted by 
the appellant in an attempt to show that he was treated for 
schizophrenia prior to his ACDUTRA, and during his period of 
ACDUTRA, has been altered and is therefore of no probative 
value.  There is otherwise no probative evidence of record 
that shows that the appellant suffered from schizophrenia 
prior to, or during his period of ADCUTRA.  While the 
appellant currently suffers from schizophrenia, the probative 
evidence does not reflect that his disorder is due to his 
three months of ACDUTRA.  The Board finds that there is no 
credible supporting evidence that the appellant had 
schizophrenia during service, or that any such disorder was 
aggravated during service.  Thus, the appellant's claim of 
service connection is not warranted, and must be denied.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


